*999CONCURRING STATEMENT BY
KLEIN, J.:
¶ 1 I fully agree with the position of the majority that Medicare was entitled to restitution. However, I differ with the conclusion of the majority that this case is distinguishable from Commonwealth v. Keenan, 853 A.2d 381 (Pa.Super.2004), and believe that we of necessity should overrule Keenan as wrongly decided.
¶ 2 I do not think it makes any difference if a person or entity entitled to restitution pays the money to the victim or pays the money on behalf of the victim. What happened in this case is that Medicare did not pay the victim directly but instead paid the victim’s medical providers the amounts that the victim owed. I agree with this holding and the cogent discussion of this issue by my distinguished colleague writing for the majority.
¶ 3 If a victim has a doctor bill, why should it make a difference if the victim pays the doctor and the insurance company reimburses the victim or the insurance company pays the doctor directly, extinguishing the victim’s obligation to the doctor?
¶4 I do agree that Commonwealth v. Figueroa, 456 Pa.Super. 620, 691 A.2d 487 (1997) is distinguishable. Figueroa’s victim was a fellow inmate of a prison, and since the victim prisoner would receive free treatment from the prison system, there was no obligation on his part that restitution would satisfy for him.
¶ 5 However, Keenan reached an opposite conclusion from this Court. This majority said:
Thus, we will not adopt the strictest possible interpretation if doing so would defeat the plain intent of the legislature. Again, we must bear in mind that the legislature “does not intent a result that is absurd, impossible of execution, or unreasonable; and that the legislature intends the entire statute to be effective and certain.”
The Keenan majority instead said:
... medical providers are not “victims” in the true sense of the word under 18 Pa.Con.Stat. Ann § 1106, and therefore, the court cannot order that Keenan make payments to medical providers for the injuries he caused.
¶ 6 In other words, the Keenan court does the opposite from the majority in this case, taking the strictest interpretation of the statute rather than one that fits the intent of the legislature. Therefore, while I agree with almost everything the majority says, I do not believe that Keenan can stand with this opinion and believe that this holding properly overrules Keenan.